

115 S3009 IS: Regulatory Certainty Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3009IN THE SENATE OF THE UNITED STATESJune 6, 2018Mrs. Capito (for herself, Mr. Barrasso, Mr. Boozman, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to clarify when the Administrator of the
			 Environmental Protection Agency has the authority to prohibit the
			 specification of a defined area, or deny or restrict the use of a defined
			 area for specification, as a disposal site under section 404 of that Act,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Regulatory Certainty Act of 2018. 2.Permits for dredged or fill material (a)In generalSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended—
 (1)by striking subsection (c) and inserting the following:  (c)Authorization To prohibit specification of defined area (1)In generalIn accordance with this subsection, the Administrator may—
 (A)prohibit the specification (including the withdrawal of specification) of any defined area as a disposal site; and
 (B)deny or restrict the use of any defined area for specification (including the withdrawal of specification) as a disposal site.
 (2)Determination by AdministratorBefore carrying out any action under paragraph (1), the Administrator shall— (A)provide notice and an opportunity for a public hearing on the action; and
 (B)determine, in consultation with the Secretary, that the discharge of a material into a defined area will have an unacceptable adverse effect on—
 (i)a municipal water supply; (ii)a shellfish bed or fishery area, including a spawning and breeding area;
 (iii)wildlife; or (iv)a recreational area.
 (3)Publishing of findingsThe Administrator shall make publicly available a written statement that provides the findings and reasons for making any determination under this subsection.
							(4)Time period of specification
 (A)In generalThe period during which the Administrator may undertake any action under paragraph (1) shall—
 (i)begin on the date that the Secretary provides notice to the Administrator that the Secretary has completed all procedures for processing an application for a permit under this section relating to the specification and is ready to determine, in accordance with the record and applicable regulations, whether the permit should be issued; and
 (ii)end on the date that the Secretary issues the permit. (B)Length of time periodThe period described in subparagraph (A) shall consist of not fewer than 30 consecutive days.
 (C)Permit issued by SecretaryThe Secretary may issue a permit under this section only after the Secretary provides notice to the Administrator in accordance with this paragraph..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply to a permit application submitted under section 404(a) of the Federal Water Pollution Control Act (33 U.S.C. 1344(a)) after the date of enactment of this Act.